Citation Nr: 9901354	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder 
characterized as mouth sores, due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder 
characterized as sore joints, to include neck pain, right 
shoulder pain, bilateral elbow pain and left knee pain, due 
to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness.

5.  Entitlement to service connection for a headache 
disorder, due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
characterized as residuals from ammonia fumes, due to an 
undiagnosed illness

7.  Entitlement to service connection for a disorder 
characterized as residuals from dual anthrax inoculations.

8.  Entitlement to service connection for residuals from sand 
flea bites.

9.  Entitlement to service connection for sinusitis.  

10.  Entitlement to an increased rating for residuals of a 
hernia operation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to November 
1968 and from December 1990 to June 1991. 

This appeal arises before the Board of Veterans Appeals 
(Board) from a September 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.  
The veterans claims for entitlement to service connection 
for chronic fatigue, neck pain (classified as sore joints), 
skin disorders, headache, residuals of ammonia exposure, 
residuals of anthrax vaccinations, and residuals of sand flea 
bites are addressed in the remand portion of the decision.

The issues of entitlement to service connection for 
undiagnosed illnesses manifested by wrist and left arm pain 
have been raised, but have not been addressed by the RO.  No 
appeal has been perfected and those claims are not before the 
Board.  The claims are referred to the RO for the appropriate 
action.

Additionally, the Board notes that the veteran claimed 
service connection for tuberculosis exposure, and for 
residuals of a lung disorder, which were merged into a claim 
for residuals of tuberculosis exposure by the RO, as well as 
toxoplasmosis; and that he also submitted an increased rating 
claim for his bilateral hearing loss disability.  However, as 
he did not include these issues on his substantive appeal (VA 
Form 9), and as nothing has been submitted on his behalf 
within the prescribed one-year time period for appeal, in 
this case by September 15, 1994, no appeal has been perfected 
and those claims are not before the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has numerous 
disabilities that are related to his service in Southwest 
Asia during the Persian Gulf War.  He specifically contends 
that he has mouth sores, and joint pain which affects his 
right shoulder, left knee and elbows, as well as sinusitis.  
He also contends that his postoperative hernia residuals are 
more severe than currently evaluated, and that an increased 
rating is appropriate.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that his claims for service 
connection for mouth sores and joint pain, to include a right 
shoulder disorder, a left knee disorder, and a bilateral 
elbow disorder, are not well grounded, and are denied.  It is 
also the decision of the Board however, that the evidence 
supports his claim for service connection for sinusitis, and 
although an increased rating for postoperative residuals of a 
left inguinal hernia are not warranted, the evidence supports 
a 10 percent rating for a postoperative scar.  


FINDINGS OF FACT

1.  Mouth sores are not shown; an undiagnosed illness 
manifesting mouth sores is similarly not shown.  

2.  A right shoulder disability, manifested by tendinitis, 
that is currently manifested was not exhibited during active 
service, and is not shown to be related to that service, nor 
does regulation permit presuming that it is due to service.

3.  A bilateral elbow disability, manifested by 
epicondylitis, that is currently manifested was not exhibited 
during active service, and is not shown to be related to that 
service, nor does regulation permit presuming that it is due 
to service.

4.  A left knee disability, manifested by early patella-
femoral degenerative disease, that is currently manifested 
was not exhibited during active service, and is not shown to 
be related to that service, nor does regulation permit 
presuming that it is due to service.

5.  All evidence necessary for an equitable disposition of 
the appellants claims for a sinusitis disorder, and 
residuals of a left inguinal hernia has been developed.

6.  Sinusitis is related to the veterans second period of 
active duty service.

7.  Postoperative inguinal hernia manifestations consist 
primarily of tenderness and pain surrounding the scar site; 
recurrent hernias are not shown.



CONCLUSION OF LAW

1.  A claim for service connection for a disorder classified 
as mouth sores is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A claim for service connection for right shoulder 
disorder, to include tendinitis, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

3.  A claim for service connection for bilateral elbow 
disorder, to include epicondylitis, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

4.  A claim for service connection for left knee early 
patella-femoral syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

5.  Chronic sinusitis was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  

6.  The criteria for a compensable evaluation of 
postoperative hernia residuals under Diagnostic Code 7338 are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7338 (1998).

7.  A scar resulting from a left inguinal herniorrhaphy 
warrants a 10 percent rating.  38 U.S.C.A.§ 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 7804 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Service connection may be established for a current 
disability in several ways, including on a direct basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

The three elements of a well grounded claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1997); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  To establish a well grounded claim, a 
claimant must submit evidence relevant to all elements of the 
claim or to all material facts involved in the claim.  See 
Caluza v. Brown, 7 Vet.App. at 506 (1995); see Gilbert v. 
Derwinski, 1 Vet.App. 49, 52 (1990), quoting Blacks Law 
Dictionary, 881 (5th ed. 1979) (a material fact is one upon 
which the outcome of litigation depends).

Furthermore, VA shall pay compensation in accordance with 
Chapter XI of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability: (i) Became manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) By history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veterans own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1998).



I.  Entitlement to service connection for mouth sores, 
due to an undiagnosed illness.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As indicated above, a well 
grounded claim is comprised of three specific elements:  
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

Although the veteran avers that he manifests mouth sores that 
are a product of his service in Saudi Arabia, the medical 
evidence does not support his contentions.  

The veterans service medical records (SMRs) are devoid of 
complaints or findings of a mouth disorder.  The report of a 
VA systemic rating examination, dated March 1993, noted that 
the veteran provided a history of mouth sores, but found none 
on examination.  Excluding that one examination report, the 
remaining medical evidence is devoid of complaints, 
treatments or findings concerning signs or symptoms described 
as mouth sores.  As indicated above, a current disability 
must be present in order for a claim to be well grounded. 

The Board notes that a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms may be awarded service connection under 
certain circumstances where an undiagnosed illness is 
present.  However, the definitive medical evidence does not 
show the presence of any mouth sore signs, symptoms, or 
disorders, so that service connection could be considered 
under 38 C.F.R. § 3.317 (1998).  As there is no medical 
evidence showing mouth sores, the veterans claim is not well 
grounded, and is accordingly denied.  


II. Entitlement to service connection for joint pain.  

As indicated above, the veteran contends that he manifested 
multiple joint pains as a result of his service in Southwest 
Asia during the Persian Gulf War, essentially claiming he 
manifests multiple joint pain due to an undiagnosed illness.  

To reiterate, VA shall pay compensation in accordance with 
Chapter XI of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability: (i) Became manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) By history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1998)(Emphasis 
added).

Noting that, only disorders that cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests, fall within the scope of the provisions 
of 38 C.F.R. § 3.317 (1998), the Board must point out that 
the veterans disorders of the right shoulder, left knee and 
both elbows, claimed as joint pain, have been diagnosed.  
Specifically, in a report of a VA rating examination dated 
March 1993, the veteran was diagnosed with tendonitis of the 
right shoulder, bilateral epicondylitis of the elbows, and 
early patella-femoral degenerative disease of the left knee.  
Thus, as these joint disorders have been diagnosed, the 
provisions concerning undiagnosed illnesses are inapplicable 
to them.  38 C.F.R. § 3.317 (1998).

However, as service connection may be established for a 
current disability in several ways, each of the veterans 
disorders will be evaluated on the basis of direct 
service connection, in addition to the presumptions for 
undiagnosed illnesses.  

A.  Entitlement to service connection for right shoulder
and bilateral elbow joint pain.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As indicated above, a well 
grounded claim is comprised of three specific elements:  
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As indicated above, the appellant contends that his current 
right shoulder tendinitis and bilateral elbow epicondylitis 
are related to his active service.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claims fail.

A review of the record shows that the veterans SMRs from his 
first period of active service are devoid of findings or 
diagnoses concerning his right shoulder or either elbow.  The 
report from his October 1969 separation examination 
clinically evaluates his upper extremities as normal.  
Additionally, the veteran SMRs from his second period of 
active service show no right shoulder or elbow complaints, 
defects, findings or diagnoses. 

The Board notes that the veteran was diagnosed in a March 
1993 VA joints examination with right shoulder tendonitis and 
bilateral elbow epicondylitis.  As a definitive diagnosis 
exists, service connection is not warranted under the 
provisions of 38 C.F.R. § 3.317.  Absent evidence showing 
that these disorders are related to either period of the 
veterans active service, his claims for service connection 
are not well grounded, and must be denied.  

B.  Entitlement to service connection for left knee joint 
pain.  

As indicated above, the threshold question that must be 
resolved with regard to each claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  If he has not, the appeal 
fails as to that claim, and the Board is under no duty to 
assist him in any further development of that claim, since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As 
indicated above, a well grounded claim is comprised of three 
specific elements:  evidence of a current disability, 
evidence of an inservice disability, and evidence of a link 
or nexus between the current and inservice disabilities.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of 
any one of these three elements, the Board must find that a 
claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran also contends that his current left knee disorder 
manifested during active service.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence and that this claim also fails.

A review of the veterans SMRs show that he was diagnosed 
with mild tendinitis of the left knee in June 1968.  However, 
the report from his October 1969 separation examination 
clinically evaluates his lower extremities as normal.  
Similarly, the enlistment examination report of the veterans 
second period of service, dated October 1989, also clinically 
evaluates his lower extremities as normal.  Additionally, the 
veteran SMRs from his second period of active service show no 
left knee complaints, defects, findings or diagnoses 
concerning a left knee disorder. 

The report from a VA rating examination, dated March 1993, 
diagnoses early patella-femoral degenerative disease of the 
left knee.  However, the Board must point out that there is 
no medical evidence to show that the veterans current left 
knee disorder is in any way related to his mild left knee 
tendinitis exhibited in June 1968.  Moreover, the findings of 
the veterans medical separation examination for that period 
indicate that his mild tendinitis was acute and transitory, 
as that report, dated October 1969, shows that his lower 
extremities were clinically evaluated as normal.  
Additionally, the report of the veterans enlistment 
examination for his second period of active service also 
clinically evaluates his lower extremities as normal.  Thus, 
as there is no evidence to show any nexus between the 
veterans left knee tendinitis manifested in June 1968, and 
the veterans current left knee early patella-femoral 
disorder, his claim is not well grounded and must be denied.  
As a definitive diagnosis exists, service connection is not 
warranted under the provisions of 38 C.F.R. § 3.317


III.  Entitlement to service connection for a sinusitis 
disorder.

Initially, the Board finds that the veterans claim for 
sinusitis is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folders, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

As indicated above, the veteran contends that his sinusitis 
disorder manifested during active service and that service 
connection is warranted.  After a review of the record, the 
Board finds that the record supports his contentions, and 
that service connection for a sinusitis disability is 
appropriate.

A review of the veterans SMRs from his first period of 
service shows that he complained of a chronic runny nose in a 
record dated May 1967.  The examiner noted that there was no 
sinus pain, and that the examination of the nose was 
unremarkable.  The SMRs from his second period of service are 
devoid of complaints, findings, or diagnoses of sinusitis.  

However, a review of the record shows that the veteran was 
specifically assessed with [c]hronic sinusitis, secondary 
to extreme environmental conditions in Saudi Arabia in a 
report from a VA rating examination dated March 1993.  
Moreover, a handwritten addendum to the assessment states 
confirmed by CT [scan] of sinuses and on sin[us] film.  

Service connection may be established, in addition to the 
provisions outlined above, for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d) (1998).  In the instant case, 
the veteran avers that he was not seen for his sinusitis 
condition while in Saudi Arabia because he was told by 
superiors that his condition was not sufficiently serious to 
warrant an evaluation at that time. 

Although the SMRs do not show the presence of a sinusitis 
disorder during the veterans second period of active 
service, the definitive diagnoses attributing the veterans 
sinusitis disorder to his service in Saudi Arabia at least 
places the evidence is in equipoise.  When all the evidence 
is assembled, VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a [ ] 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  As the preponderance of the evidence is not 
against the veterans claim, service connection for sinusitis 
is appropriate.  

IV.  Entitlement to an increased rating for a left inguinal 
herniorrhaphy.

Initially, the Board finds that the veterans claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folders, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection for residuals from a left inguinal 
herniorrhaphy was granted by the Montgomery, Alabama, RO by 
means of a rating decision rendered in September 1993 
following a review of the evidence then of record, which 
revealed that the veterans hernia condition was diagnosed 
during his second period of service and that he underwent a 
left inguinal herniorrhaphy.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 7338, which 
evaluates inguinal hernias. 

The veteran has continued to indicate disagreement with the 
rating assigned for his left inguinal herniorrhaphy 
residuals.  After a review of the record, the Board finds the 
preponderance of the evidence is against his claim for an 
increased rating for his hernia under Diagnostic Code 7338; 
however, a 10 percent rating is warranted for service 
connection of the left inguinal herniorrhaphy scar residuals, 
under Diagnostic Code 7804.  The Board also finds that a 
rating greater than 10 percent is not warranted.

The severity of a inguinal hernia disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in diagnostic Code 7338 of VAs Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  The 
current noncompensable rating contemplates a small reducible 
hernia, or one without true hernia protrusion; or a hernia 
disorder that is remediable and has not been operated on.  
Postoperative recurrent hernias that are readily reducible 
and well supported by a belt or truss contemplates a 10 
percent evaluation, while a recurrent postoperative small 
hernia, or unoperated irremediable hernia, that is not 
supported by a truss, or not readily reducible is evaluated 
as 30 percent disabling.  A 60 percent evaluation is 
contemplated when the postoperative hernia is recurrent and 
large, as well as an inoperable hernia that is not well 
supported under ordinary conditions and not readily 
reducible.  

The veterans service medical records related to his left 
inguinal herniorrhaphy show that subsequent to that 
procedure, his incision site became infected, and drained 
twice, requiring treatment.  A SMR dated April 1991 
specifically indicated that there was blood and fluid on the 
veterans clothing after a post-incision drainage.  The 
medical evidence also shows that the site of the veterans 
left inguinal herniorrhaphy was painful and tender on 
objective demonstration.  Specifically, in a clinical record 
dated September 1993, the veteran complained of pain at the 
site of his left inguinal herniorrhaphy, and asked that he be 
evaluated for the presence of hernias.  The report of that 
examination shows that although no hernia was detected, the 
veteran had some tenderness over the site of his left 
inguinal herniorrhaphy. 

The medical evidence does not show postoperative recurrent 
hernias so as to contemplate a 10 percent evaluation under 
Diagnostic Code 7338.  However, the evidence does show that 
the veteran has had a continual problem with the scar area 
over the incision site. 

The United States Court of Veterans Appeals (Court) has held 
that scarring, such as that resulting from a herniorrhaphy, 
can be rated, for VA benefits purposes, as separate and 
distinct from underlying symptomatology.  Esteban v. Brown, 6 
Vet.App. 259 (1994).  Under the provisions of Diagnostic Code 
7338, a hernia, or the residuals thereof, is noncompensable 
if the hernia is remediable but an operation has not been 
performed, if the hernia is small or reducible, or if true 
hernia protrusion is not manifested.  However, under the 
criteria set forth in Diagnostic Code 7804 of the Schedule, a 
10 percent rating is warranted for scars that are tender and 
painful on objective demonstration.  In view of the fact that 
the most recent clinical findings pertaining to the veterans 
left inguinal herniorrhaphy residuals show that it is painful 
and tender at the site of the left inguinal herniorrhaphy, 
the Board determines that it is appropriate to conclude, in 
light of the clinical findings of repeated drainage and 
infection of the postoperative incision site, and the pain 
and tenderness that still surround that site, that although 
the scar itself is not identified on examination, the 
veterans residuals of his postoperative herniorrhaphy 
include a tender and painful scar, so that a discrete 10 
percent rating under Diagnostic Code 7804 is appropriate.  



ORDER

Entitlement to service connection for a disorder classified 
as mouth sores is denied.  

Entitlement to service connection for a disorder classified 
as joint pain, to include right shoulder pain, bilateral 
elbow pain, and left knee pain, is denied.  

Entitlement service connection for a sinusitis disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits. 

Entitlement to an increased rating for a disability 
classified as residuals of a left inguinal herniorrhaphy is 
denied. 

Entitlement to a 10 percent rating for a left inguinal 
herniorrhaphy scar is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

The Board finds that additional development would be helpful 
prior to undertaking any further appellate review of the 
veterans remaining claims.  Specifically, the Board notes 
that a clinical record dated May 1994 states that the veteran 
had multiple problems since [serving in the] P[ersian] 
G[ulf] and apparently lists the impression as P[ersian] 
G[ulf] p[atien]t.  The Board also notes that the veteran has 
been evaluated for numerous skin conditions documented in 
reports dated December 1992, March 1993, September 1993, 
December 1993, February 1994 and May 1994; and that notations 
were made on what appears to be abnormal laboratory findings 
of the veterans bloodwork, the significance of which is 
unclear.  Thus, a records review and a medical examination 
addressing the etiology of the veterans skin disorders, and 
whether the veteran currently manifests a illness or 
combination of illnesses that result in chronic disability, 
is required before making a determination on the remainder of 
the veterans claims.   

Specifically, after a special dermatological examination, a 
general medical examination, and a review of his claims 
folder, medical opinions are required to make a determination 
in this case, with regard to any current clinical 
manifestations or residuals of the veterans Persian Gulf 
service.

This claim is accordingly REMANDED for the following:

1.  The RO should schedule the veteran 
for VA examination at the appropriate VA 
facility to ascertain whether it is as 
likely as not that not that any clinical 
manifestations or residuals are present 
from the veterans service in the Persian 
Gulf.  If such a determination can not be 
made without resort to mere speculation, 
the examiner shall so note on the 
examination report.  All indicated 
special studies should be accomplished, 
and his claims folder should be made 
available to the examiner.  The examiners 
shall so note the review of the claims 
folder on the examination report.  
Specifically, the veteran should be 
scheduled for:

A.   a general VA medical 
examination to determine:  (1) the 
etiology of any chronic fatigue, and 
whether it results in chronic 
disability;  (2) the etiology of the 
veterans neck and headache pain 
disorder, and whether it results in 
chronic disability;  and (3) whether 
any residual manifestations of 
exposure to ammonia or dual anthrax 
inoculations are present, and 
whether they result in chronic 
disability. 

B.  a special VA dermatology 
examination, to ascertain the nature 
and scope of the veterans multiple 
skin disorders.  Specifically, the 
examiner shall diagnose all signs 
and symptoms involving the skin, 
where possible, and provide an 
opinion as to whether it is as 
likely as not that, singularly or in 
combination, the veterans skin 
disorders are as likely as not 
related to the veterans service in 
the Persian Gulf, or sand fly bites.  
Additionally, the examiner shall 
provide an opinion as to whether the 
veterans skin disorders result in 
chronic disability.  


2.  Following completion of the above, 
the RO should review the veterans 
examination report and ensure that all of 
the development action has been conducted 
and completed in full.  Specific 
attention is directed to the 
examinations adequacy, and to verify the 
review of the claims folder by the 
examiner, as mandated by the United 
States Court of Veterans Appeals in 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994), and in Stegall v. West, No. 97-78 
(U.S. Vet. App. June 26, 1998).

3.  Thereafter, the RO should review the 
veterans claim, and determine whether 
his claims can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative, if any, should 
be furnished with a supplemental 
statement of the case, and provided with 
a reasonable period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as appropriate.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development on an 
expeditious manner.  No inference either as to the ROs 
actions to date or the ultimate outcome warranted should be 
drawn.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the 	
complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision 	
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1997).

- 2 -
